United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3716
                         ___________________________

 Kennith McDowell; Robert Maulding; Luther Stripling; Rudy Kyle; Fred Dollar;
James Joslin; James Milner; Daniel Stripling; Janet Stripling; David Ellis; Joe Ellis

                       lllllllllllllllllllll Plaintiffs - Appellants

                                            v.

 Elbert Price, individually and as Trustee for Bud Price's Excavating Service, Inc.
 Profit Sharing Plan, Bud Price's Excavating Service Inc. Retirement Plan, Price's
  Utility Contractors, Inc. Retirement Plan and for six unnamed plans; Mary Ruth
 Price, individually and as Trustee for Bud Price's Excavating Service, Inc. Profit
 Sharing Plan, Bud Price's Excavating Service Inc. Retirement Plan, Price's Utility
   Contractors, Inc. Retirement Plan and for six unnamed plans (Plans A-F); Bud
Price's Excavating Service Inc. Profit-Sharing Plan; Price's Utility Contractors Inc.
 Retirement Plan; Price's Utility Contractors Inc., as plan administrator for Price's
 Utility Contractors, Inc. Retirement Plan; Bud Price's Excavating Service Inc., as
plan Administrator of Bud Price's Excavating Service Inc. Profit-Sharing Plan; Bud
  Price's Excavating Service Inc. Retirement Plan; six unnamed plans (Plans A-F)

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                              Submitted: April 9, 2013
                             Filed: September 24, 2013
                                  ____________

Before WOLLMAN, BEAM, and MURPHY, Circuit Judges.
                          ____________
WOLLMAN, Circuit Judge.

       This should have been a straightforward case. There was no dispute that the
plaintiffs were entitled to benefits from the retirement plans administered by the
defendant companies. There was no dispute that the defendants failed to provide the
notice required under the Employee Retirement Income Security Act of 1974
(ERISA), 29 U.S.C. § 1001 et seq. The dispute in this case should have been over the
amount of benefits and penalties owed to each plaintiff. Instead, the case remained
on the district court1 docket for four years, growing to almost six hundred docket
entries. Despite extensive litigation, the plaintiffs never set forth their calculation of
benefits and did not explain how the failure to provide notice justified their request
of $878 million in penalties. Magistrate Judge H. David Young characterized the
plaintiffs’ pleadings as “long on sweeping allegations and short on factual support”
and then undertook the Herculean task of sorting out the ongoing discovery disputes
and assessing the plaintiffs’ claims and supporting evidence, ultimately
recommending that the plaintiffs’ motion for summary judgment be granted in part
and denied in part and that the defendants’ motion for summary judgment be denied.

       The district court adopted Judge Young’s recommended dispositions, which
together set forth which plaintiffs were enrolled in each plan, which plaintiffs were
entitled to penalties, the amount of benefits and penalties owed to each plaintiff, and
the amount of attorney’s fees and costs the defendants should pay. The plaintiffs
appeal, raising a multitude of issues that challenge the calculation of benefits,


      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the findings and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District
of Arkansas. The matter was originally referred to the Honorable Henry L. Jones, Jr.,
United States Magistrate Judge for the Eastern District of Arkansas, now retired.
Judge Jones decided several discovery disputes.

                                           -2-
penalties, and attorney’s fees and costs. The plaintiffs also contend that the magistrate
judges abused their discretion in managing discovery and that the district court should
have granted nonmonetary relief, including an accounting, the removal of the trustees,
and the removal of the defendants’ lawyers. We affirm.

                                    I. Background

       The facts set forth below are derived mostly from Judge Young’s recommended
dispositions and have been confirmed by our independent review of Judge Young’s
docket citations and by our review of the thirteen volumes of appendix that the
plaintiffs have filed with this court. Our recitation of the facts would have been
greatly assisted had the briefs included appropriate references to the record. See Fed.
R. App. P. 28(a)(7) and 28(b)(4).

       In 1974, Bud Price’s Excavating Services, Inc. (Price’s Excavating), began
administering a profit sharing plan (the 1974 plan). The 1974 plan originally allowed
all classes of employees to participate, but it was later amended to exclude truck
drivers, welders, and laborers. In 1983, Price’s Excavating began administering a
defined benefit plan that allowed participation by officers, clerical workers, truck
drivers, welders, and laborers (the 1983 plan). Bud and Mary Ruth Price (the Prices)
served as trustees for both plans. In 1998 or 1999, the two plans’ assets were merged,
and the plans were thereafter administered as a profit sharing plan (collectively, the
profit sharing plan).2

       In 1997, Price’s Utility Contractors, Inc. (Price’s Utility), began administering
a defined benefit plan (the 1997 plan), with the Prices serving as trustees. With some
exceptions, “eligible employee” was defined as an individual employed by Price’s
Utility. The plan required eligible employees to meet certain age and employment

      2
      The Department of Labor found that “in the mid-1990s, all the employees of
Bud Price’s [Excavating] were terminated[.]”

                                          -3-
requirements, and if all requirements were met, participants would receive a
percentage of their average annual compensation after they reached normal retirement
age. Each year from 1998 to 2002, Price’s Utility’s board of directors voted to change
the percentage of compensation. According to a special consent memorandum by the
board of directors, Price’s Utility terminated the 1997 plan’s benefit accruals on
January 1, 2003, and “continue[d] the Plan as a frozen plan.”

       To establish and administer these plans, the Prices had relied on their attorney,
Barry Jewell. Mrs. Price testified that Jewell “prepared all forms and notices required
for the plans, and the plans always took whatever action he stated was necessary.” It
is undisputed that the participants did not receive the notice the plans were required
to provide under ERISA.

      Jewell was convicted in September 2008 of aiding and abetting tax evasion, in
a matter unrelated to the Prices or their businesses. While Jewell’s legal problems
were mounting, the United States Department of Labor began investigating the profit
sharing plan and the 1997 plan. The Prices hired A. Wyckliff Nisbet, Jr., to serve as
plan counsel and represent the plans during the investigation.

      Nisbet verified the benefits that were due to participants of the profit sharing
plan and hired actuary James E. Turpin to calculate the benefits due to the participants
of the 1997 plan, which he did. Turpin used 39.25 percent of average annual
compensation to determine the benefits owed to participants of the 1997 plan. The
board of directors had adopted that percentage in 2002, and it represented the
percentage used immediately before the plan was frozen and the lowest percentage the
board of directors had approved in the plan’s history. Nisbet then notified participants
of the amounts distributable to them by the plans. The Department of Labor
concluded its investigation in September 2009, finding that the Prices, Price’s
Excavating, and Price’s Utility had taken suitable corrective action.



                                          -4-
      In October 2008, eleven former employees3 and one beneficiary of a former
employee filed suit against the Prices, the companies, and the plans. The second
amended complaint alleged four counts. The plaintiffs have described their claims as
follows: failure to provide annual plan funding statements, failure to provide
information to McDowell and Maulding, failure to inform, and a claim seeking
equitable relief based on fraudulent concealment and breach of fiduciary duties.4

        After filing suit, the plaintiffs propounded extensive discovery requests on the
defendants and filed multiple discovery motions—many of them frivolous—with the
district court. The defendants moved for a protective order, maintaining that they had
produced the plans and all information relating to the plaintiffs’ interests in the plans
with their initial disclosures. Magistrate Judge Henry L. Jones held a hearing on
discovery matters, during which two experts testified for the plaintiffs and Nesbit
testified for the defense.

       Plaintiffs’ expert, Scott Fletcher, explained that a profit sharing plan is a defined
contribution plan, which is a “qualified retirement plan sponsored by an employer
where the contributions are made to the plan each year, and . . . whatever the
investment performance for that plan year was, the gain/loss is allocated annually to
the participant accounts.” Fletcher testified that if he were to calculate the benefits
due to participants of the profit sharing plan “from scratch,” he would need data for
all years relating to the profit sharing plan. He further testified that when he assumes
the administration of an established plan, he does not request all plan documents and
records but instead begins with an accounting agreement and financials or audited
financials. Plaintiffs’ counsel had not provided Fletcher with the calculations

       3
      One plaintiff withdrew from the action, and plaintiff James Joslin died.
Counsel notified the district court of Joslin’s death and represented that she would
move to substitute Joslin’s estate as plaintiff.
       4
       Count III seeks both legal and equitable relief. Specifically, the plaintiffs
requested a determination of benefits under 29 U.S.C. § 1132(a)(1)(B).

                                            -5-
completed by Nesbit’s law firm, and he did not know what documents had been used
to calculate the benefits.

       Plaintiffs’ defined-benefits expert David Kays, an actuary, explained that a
defined benefit plan sets forth a monthly benefit—typically a percentage of pay—that
a participant begins receiving when he reaches retirement age and continues to receive
for the remainder of his life. Kays had reviewed the benefits packages that the
plaintiffs had received and stated that he could verify Turpin’s calculations if he knew
the plan’s benefit formula and the plaintiffs’ payroll information. When asked on
cross-examination whether he had reviewed the calculations and formulas used by
Turpin and provided to plaintiffs’ counsel, Kays responded that he had not and stated
that the information had not been provided to him. He thus could not comment on
whether the calculations were correct.

       Kays noted that under the original plan document for the 1997 plan, a fully
vested participant with adequate years of service was entitled to 45 percent of his pay
when he reached retirement age. Kays explained that Turpin had used 39.25 percent
of the participant’s average compensation as the benefits formula, “which is in conflict
with the adoption agreement which was 45 percent.” Kays also testified that it
appeared that the plan was frozen on December 1, 2003, but that it was unclear
whether notice was provided to the plan’s participants. According to Kays, a plan
sponsor has the right to change the plan whenever the sponsor wants, but the plan
must be amended and notice must be provided to the plan’s participants.

       Judge Jones issued a comprehensive order setting forth which documents and
information the plaintiffs were entitled to discover and granting, in part, the
defendants’ motion for a protective order. Approximately two months later, after the
matter had been referred to Judge Young and the plaintiffs had filed a motion for
contempt for failure to produce documents, Judge Young ordered the defendants to
identify certain documents or produce those documents, if they had not already done


                                          -6-
so. The defendants identified the documents that already had been produced and
further responded that they “ha[d] provided to the plaintiffs all documents in their
possession that are relevant to any issue in this action or that were ordered by the
Court[.]”

       The plaintiffs and the defendants moved for summary judgment in August
2010. In three proposed dispositions,5 Judge Young recommended that the plaintiffs’
motion for summary judgment be granted in part and denied in part and that the
defendants’ motion be denied. He determined that the following plaintiffs were owed
benefits under the profit sharing plan: Kennith McDowell, Robert Maulding, Luther
Stripling, Rudy Kyle, James Milner, and Janet Stripling, on behalf of her late husband.
He determined that the following plaintiffs were owed benefits under the 1997 plan:
McDowell, Maulding, Luther Stripling, Kyle, Fred Dollar, James Joslin, Joe Ellis,
Daniel Stripling, and Janet Stripling. And he determined that David Ellis and Joe Ellis
had taken lump-sum distributions when they left the employment of Price’s
Excavating and that they had not presented evidence to show they were entitled to a
larger distribution from the profit sharing plan.

       Judge Young concluded that the plaintiffs had not presented sufficient evidence
to dispute Nisbet’s calculations for the profit sharing plan. The plaintiffs had
disputed, however, Turpin’s calculations for the 1997 plan. Specifically, the evidence
showed that the board of directors for Price’s Utility had voted annually to change the
percentage of compensation and that notice had not been provided to the plan
participants. Turpin, however, had used 39.25 percent, the percentage approved
immediately before the plan was frozen and the lowest percentage that had been
approved in the plan’s history. Accordingly, the benefits under the 1997 plan were


      5
       Findings and Recommendations dated January 10, 2012; March 30, 2012; and
September 6, 2012. The district court did not adopt Judge Young’s October 13, 2010,
Findings and Recommendation, wherein Judge Young recommended that the motions
for summary judgment be denied.

                                         -7-
recalculated, using 45 percent for 1997 to 1999, 47.5 percent for 1999 to 2000, and
49 percent for 2000 to 2003. Judge Young considered the plaintiffs’ allegations that
the Prices had misappropriated funds and otherwise engaged in wrongful conduct, but
determined that the plaintiffs had failed to set forth evidence to show that the Prices’
purported wrongful conduct adversely affected their accounts.

        Judge Young also recommended that summary judgment be granted to the
plaintiffs on the three counts alleging failure to inform and failure to provide notice.

      [Penalties] should be imposed for the failure of Price’s Utility to disclose
      the funding notices for the 1997 defined benefit plan as alleged in count
      one, for the failure of both Price’s Excavating and Price’s Utility to make
      the mandatory disclosures required by ERISA as alleged in count four,
      and for their failure to timely respond to the request made by Kennith
      McDowell and Robert Maulding as partially alleged in count [two].

Findings and Recommendation, Sept. 6, 2012, at 20. After considering the prejudice
to the plaintiffs and the administrators’ deliberate disregard of their legal obligations,
Judge Young determined that Price’s Excavating and Price’s Utility should pay
penalties for failure to provide notice under ERISA. Although the plaintiffs had
requested civil penalties totaling more than $878 million, Judge Young recommended
far less, finding that the plaintiffs who were entitled to penalties should be awarded
amounts ranging from $100 to $5,000. The plaintiffs requested $667,155 in attorney’s
fees and $25,674.26 in costs. Judge Young found that plaintiffs’ attorney had not
adequately documented her fees and costs. Moreover, he found that plaintiffs’
attorney had spent an unreasonable amount of time on valid endeavors and had also
devoted time to frivolous ones. Accordingly, Judge Young recommended that the
plaintiffs be awarded $20,625 in attorney’s fees and $15,500 in costs. As set forth
above, the district court adopted the recommended dispositions. The district court
also granted in part the plaintiffs’ request for additional attorney’s fees and costs,
awarding $2,862.75 in fees and $2,400 in costs.


                                           -8-
                                    II. Discussion

       On appeal, the plaintiffs contend that the discovery process was mismanaged
and that the certain pretrial motions should have been granted. They argue that the
district court erred in determining the benefits due to them under the terms of the
plans. Moreover, they maintain that the district court should have imposed more
severe penalties on the failure-to-inform counts and should have awarded the full
amount of attorney’s fees and costs.

                      A. Discovery and Other Pretrial Motions

       The plaintiffs argue that the district court “erred by not enforcing discovery
orders, by not compelling discovery responses and erred in not granting participants’
discovery motions.” Appellants’ Br. 63-64. Throughout this litigation, the defendants
maintained that they had produced with their initial disclosures the benefit calculations
and all documentation relating to the plans for the ten years preceding the initiation
of the lawsuit. After they were ordered to do so, the defendants also produced
available information relating to the plans and the plaintiffs dating back to 1974. The
plaintiffs have not identified any specific documents or discoverable information that
they lacked and which prevented them from calculating the benefits due under the
plans. Moreover, in the circumstances of this case, we find no impropriety in Judge
Young’s April 2012 order limiting the motions that he would entertain. Nor do we
find any abuse of discretion in Judge Jones’s or Judge Young’s other rulings on
discovery motions. Schaffart v. ONEOK, Inc., 686 F.3d 461, 472 (8th Cir. 2012)
(standard of review).

      The plaintiffs also argue that the district court should have granted their motions
to remove the Prices as trustees of the plans and to require the defendants to retain
separate attorneys. Having cited no relevant law in support of their arguments, they
have failed to show that the district court erred in denying the motions.


                                          -9-
                           B. Benefits Due Under the Plans

       We review de novo the district court’s grant of summary judgment.
MidAmerican Pension & Emp. Benefits Plans Admin. Comm. v. Cox, 720 F.3d 715,
718 (8th Cir. 2013). Summary judgment is appropriate if there are no genuine
disputes of material fact and the moving party is entitled to judgment as a matter of
law. Fed. R. Civ. P. 56. The plaintiffs set forth a number of theories why they are
entitled to greater benefits under the plans, but they have failed to set forth sufficient
evidence to dispute the benefits calculations adopted by the district court.

       The plaintiffs first argue that the district court erred in excluding certain
plaintiffs from the plans. Although they contend that all plaintiffs should have been
considered participants in all plans, the plaintiffs have not supported their sweeping
allegation with relevant citations to the record or the law. More specifically, they
argue that David Ellis and Joe Ellis met the 1974 plan’s requirements for participation
and that Maulding and McDowell met the 1983 plan’s requirements for participation.
With respect to David Ellis and Joe Ellis, Judge Young determined that “the record
indicates that they have indeed received their benefits under the [profit sharing] plan”
and that they failed to offer proof that they were entitled to further benefits. It is
undisputed that David Ellis and Joe Ellis accepted lump-sum payments after they
terminated their employment, and they have not directed us to evidence that shows
that they were entitled to additional benefits under the profit sharing plan. With
respect to Maulding and McDowell, Judge Young determined that the plaintiffs had
not shown evidence that Maulding and McDowell were classified as “officers,
clerical, truck drivers, welders, [or] laborers[,]” as the 1983 plan required. They have
likewise failed to do so on appeal.

      The plaintiffs next argue that the 1983 defined benefit plan remains open
because it did not merge with the 1974 profit sharing plan or otherwise terminate.
Although it is undisputed that the two plans’ assets were consolidated, the plaintiffs


                                          -10-
contend that the plans themselves were not merged under ERISA. According to their
argument, any such merger would have required the 1983 defined benefit plan to be
converted to a defined contribution plan before the plans could be merged with the
1974 plan, and there is no evidence that the 1983 plan was so converted. Assuming,
without deciding, the legal and factual validity of this argument, the plaintiffs have not
explained how it would affect their benefits calculations. All three plaintiffs who
participated in the 1983 plan—David Ellis, Joe Ellis, and the late Royce
Stripling—took lump-sum distributions when their employment terminated. As set
forth above, the plaintiffs have not shown that David Ellis or Joe Ellis are entitled to
additional benefits under the profit sharing plan, and they likewise have not presented
evidence to show that Royce Stripling’s beneficiary is entitled to benefits beyond
those set forth in the district court’s order.

       The plaintiffs argue that Judge Young erred in determining that the 1997 plan
was frozen in 2003. Because the participants had not received proper notice, the
argument goes, the amendment freezing the plan was void and benefits should have
continued to accrue. See 29 U.S.C. § 1054(h)(1) (providing that a plan “may not be
amended so as to provide for a significant reduction in the rate of future benefit
accrual unless the plan administrator provides [notice]”). Again, even if the plaintiffs
are correct, they have not shown which plaintiffs were affected by the 2003 plan
freeze or what the additional benefits should be.

       The plaintiffs ultimately contend that the defendants’ experts’ calculations of
benefits are erroneous. They argue that “neither the Court nor the Prices spent so
much as one word attacking Participants’ dissection of the Jewell/Nisbet/Turpin
math—not a word.” Appellants’ Br. 25. Again, the plaintiffs failed to present
evidence to dispute Nisbet’s and Turpin’s calculations of benefits and did not submit
evidence setting forth the amounts that they believed were correct. Similarly,
although they contend that certain distributions to the Prices were improper, the
plaintiffs have not submitted evidence to show that those distributions adversely


                                          -11-
affected their accounts. And while they dispute Judge Young’s characterization of
the calculations as an accounting, they have offered no proof that the calculations
were wrong.

       The plaintiffs argue that their experts, Kays and Fletcher, opined “that the
documents provided by the Prices were insufficient to calculate a benefit under any
plan[.]” Appellants’ Br. 39. Both experts testified, however, that plaintiffs’ attorney
did not provide them with the documents that the defendants had produced in support
of Nisbet’s and Turpin’s calculations. Accordingly, if the plaintiffs’ argument is that
their experts could not calculate the benefits due under the plans or otherwise dispute
Nisbet’s and Turpin’s calculations, the record does not support it.

                                    C. Penalties

       Under 29 U.S.C. § 1132(c), a court may award monetary damages against a
plan administrator for failure to comply with certain notice requirements under
ERISA. “The purpose of this statutory penalty is to provide plan administrators with
an incentive to comply with the requirements of ERISA, and to punish
noncompliance[.]” Starr v. Metro Sys., Inc., 461 F.3d 1036, 1040 (8th Cir. 2006)
(internal citations omitted). In determining penalties, “a court primarily should
consider ‘the prejudice to the plaintiff and the nature of the plan administrator’s
conduct.’” Id. (quoting Kerr v. Charles F. Vatterott & Co., 184 F.3d 938, 948 (8th
Cir. 1999)). We review the district court’s decision to impose penalties for an abuse
of discretion. Id.; Brown v. Aventis Pharms., Inc., 341 F.3d 822, 825 (8th Cir. 2003).

       The plaintiffs did little to help Judge Young determine what penalties would be
appropriate. They requested $878 million in penalties, arguing that the defendants
should pay penalties ranging from $24 million to $160 million to each plaintiff. The
plaintiffs submitted a handwritten worksheet that seemed to apply a $100 or $110
penalty per day per purported violation. According to the plaintiffs, the defendants


                                         -12-
were “required to produce all of the documents in 29 U.S.C. [§] 1021 et seq. over all
years from 1974 forward to the present for all plans . . . with no action whatsover
required on the part of [the] [p]laintiffs.” The plaintiffs did not address whether
ERISA’s notice requirements had changed since the 1974 plan’s inception and how
those changes might affect the penalties determination.

      As Judge Young noted, ERISA does not require disclosure of all information
the plaintiffs claimed should have been disclosed, but instead requires plan
administrators to disclose certain information without a request and certain
information upon request.6 The plaintiffs argue that they were not required to identify
each notice violation, but without their help, Judge Young was left to determine
whether penalties should be imposed and then weigh the prejudice to the participants
and the nature of the plan administrators’ compliance to determine the appropriate
penalties, which he did. We find no abuse of discretion in the decision to impose the
penalties set forth in the Findings and Recommendation dated September 6, 2012.

                            D. Attorney’s Fees and Costs

       Title 29, United States Code, Section 1132(g)(1) provides that for “any action
under this subchapter . . . by a participant, beneficiary, or fiduciary, the court in its
discretion may allow a reasonable attorney’s fee and costs of action to either party.”
Fees may be awarded “as long as the fee claimant has achieved some degree of
success on the merits[.]” Hardt v. Reliance Standard Life Ins. Co., 130 S. Ct. 2149,
2152 (2010) (internal quotation omitted). Our case law sets forth a nonexhaustive list
of factors to consider, see Lawrence v. Westerhaus, 749 F.2d 494, 496 (8th Cir. 1984)
(per curiam), and we review for abuse of discretion the award of attorney’s fees and
costs. Computrol, Inc. v. Newtrend, L.P., 203 F.3d 1064, 1072 (8th Cir. 2000).




      6
       Only McDowell and Maulding requested plan information in writing.

                                          -13-
       The plaintiffs initially requested $667,155 in attorney’s fees, representing
2,223.85 hours of work at a rate of $300 per hour. After considering the culpability
of the defendants, the extent of the plaintiffs’ success, and the relative merits of the
parties’ positions, Judge Young determined that the amount requested should be
reduced substantially. Judge Young then reviewed ERISA cases from the Eastern and
Western Districts of Arkansas and found that attorneys had requested an hourly rate
between $165 and $275 and had been awarded between $8,251 and $23,511. Judge
Young found that the documentation in support of attorney’s fees was inadequate, that
“a number of entries appear to be associated with frivolous work[,]” and that
plaintiffs’ attorney “devoted an unreasonable amount of time to legitimate
endeavors[.]” Findings and Recommendation, Sept. 6, 2012, at 34. Judge Young
ultimately recommended that plaintiffs’ attorney should be paid $20,625 in attorney’s
fees, representing $165 per hour for 125 hours of work. Judge Young also found
inadequate the documentation offered in support of the plaintiffs’ request for
$25,674.26 in costs and recommended that the defendants be ordered to pay $15,500,
which represented $14,000 in costs associated with depositions and expert witnesses,
$1,000 in copying costs, and $500 in postage. The district court adopted the
recommendations.

       The plaintiffs filed a second motion for attorney’s fees and costs to cover the
time period from the date the first motion was filed to the date the district court
adopted Judge Young’s findings and recommendations. The plaintiffs sought an
additional $29,295 in attorney’s fees and $2,906.60 in costs. After careful
consideration, the district court ordered the defendants to pay $2,862.75 in attorney’s
fees, representing $165 per hour for 17.35 hours of work, and $2,400 in costs.

      We find no abuse of discretion in the award of attorney’s fees and costs. Judge
Young thoroughly reviewed the plaintiffs’ initial request, the record, and awards in
similar cases and determined a reasonable attorney’s fee. Likewise, the district court



                                         -14-
carefully considered the plaintiffs’ second request, setting forth the amount of time
that was compensable and the amount of costs that were adequately documented.

                                   III. Conclusion

       The plaintiffs have failed to set forth sufficient evidence to show that they are
due more in benefits and penalties than the amount that the district court determined
that they are owed. The district court did not abuse its discretion in denying their
requests for nonmonetary relief or in determining the reasonable attorney’s fees and
costs. The judgment is affirmed.
                        ______________________________




                                         -15-